Citation Nr: 1618772	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  08-24 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Esq.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which determined that, as new and material evidence had not been received, the Veteran's previously denied claim of service connection for a right knee disorder would not be reopened.  The Veteran disagreed with this decision in June 2008.  He perfected a timely appeal in August 2008.  

In May 2014, the Board denied the Veteran's claim of service connection for a right knee disability on the merits.  The Veteran, through his attorney, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2015 Memorandum Decision, the Court vacated and remanded the May 2014 Board decision for further proceedings consistent its decision.

In a March 2016 rating decision, the RO denied the Veteran's claims of service connection for chronic obstructive pulmonary disease, diabetes mellitus, hypertension, and for a neck disability, and also denied a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  As the time for initiating an appeal of this decision has not yet expired, none of these issues are before the Board.  See 38 C.F.R. § 20.302 (2015).

Pursuant to the Court's September 2015 decision, the appeal is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred a right knee disorder during active service.  He specifically contends that he injured his right knee while boxing onboard a U.S. Navy ship.  He alternatively contends that his current right knee disorder is related to active service.

In its September 2015 memorandum decision, the Court specifically found that the May 2012 Disability Benefits Questionnaire (DBQ) was inadequate for VA adjudication purposes, because the VA examiner's rationale was based on facts that were not in evidence, and thus was insufficient to support the Board's denial of service connection or its determination that the Veteran had made inconsistent statement regarding his symptoms after service. 

The Board notes in this regard that, except for the May 2012 VA DBQ (which the Court found to be inadequate for VA adjudication purposes), there is no other examination of record which addresses the issue of whether the Veteran experiences current right knee disorder which could be attributed to his duty active service.  The Board also notes in this regard that VA's duty to assist includes obtaining an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, pursuant to the Court's September 2015 decision, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his right knee disorder.

The Court also noted in its September 2015 decision that it appeared that certain of the Veteran's VA outpatient treatment records dated in 2004 had not been associated with the claims file.  See Fair v. McDonald, No. 14-2926, at pp. 6.  The Board observes here that the Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Veteran's updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for a right knee disability since his service separation.  The Veteran also should be asked to describe the nature of his post-service employment in a machine shop, the physical demands of his job as a machine operator, and whether any accommodations were made for him as a result of his claimed right knee disability.  Obtain all VA treatment records which have not been obtained already, to include any records dated in 2004 which may be available.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of any currently diagnosed right knee disorder that the Veteran now has.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.

Based the on the information and evidence contained in the claims file, the examiner is asked to provide an opinion addressing the following question:

Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right knee disorder that the Veteran how has, was caused by, or the result of, the right knee injuries noted during service in May 1975, August 1976, and July 1977?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history (including the lay statements from the Veteran and his service buddies) and the relevant medical sciences as applicable to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  After the completion of the above actions and other development as may be indicated by any response to the actions taken in the paragraphs above, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, then the Veteran and his attorney should be issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

